CORRECTED ORDER
BRIAN H. REIS, formerly of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1991, having pleaded guilty in the Supreme Court of New York, County of New York, Criminal Term, to one count of scheme to defraud (first degree), in violation of Penal Law § 190.65(1), and one count of grand larceny (second degree), in violation of Penal Law § 155.40(1), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), BRIAN H. REIS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, *525effective immediately and until the further Order of this Court; and it is further
ORDERED that BRIAN H. REIS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that BRIAN H. REIS comply with Rule 1:20-20 dealing with suspended attorneys.